        Case 5:19-cv-03750-BLF Document 41 Filed 10/27/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
11
     JASON SMITH,                                            Case No. 5:19-cv-03750-BLF (PR)
12
                                            Plaintiff,       ORDER GRANTINGDEFENDANTS’
13                                                           MOTION TO CHANGETIME TO FILE
                   v.                                        A REPLY IN SUPPORTOF
14                                                           DISPOSITIVE MOTION
15   J. MENDOZA, et al.,
16                                        Defendant.
17
18        Defendants moved to change the time, by 21 days, to file a reply to Smith’s opposition to

19   their dispositive motion. Having read and considered Defendants’ motion to change time and the

20   declaration of Defendants’ counsel supporting the motion, and for good cause appearing,

21   Defendants’ motion is GRANTED. Defendants may file and serve a reply on or before

22   November 17, 2020.

23        IT IS SO ORDERED.

24        Dated: __October 27, 2020___                          ________________________________
                                                                The Honorable Beth L. Freeman
25                                                              United States District Court Judge
26

27

28
                                                         1
                           [Order Grant’g Mot. to Change Time to File Reply. (5:19-cv-03750-BLF (PR))
